EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on April 5, 2022.
2.	Claims 1-20 are pending in the case; Claims 1, 9, and 15 are independent claims.

3.	In the Non-Final Rejection mailed on January 5, 2022, Claims 1-20 were rejected on the ground of nonstatutory double patenting, but Amended Claims filed on April 5, 2022 have rendered this rejection moot.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 9 and 15), the prior art of record does not appear to disclose or suggest the combination of steps/features recited in amended Claim 1, particularly with respect to: “wherein the request identifies … at least one tag associated with the input data” and “in response to determining that at least one threshold associated with the at least one tag is satisfied; displaying a second notification associated with the at least one threshold.”
	The prior art of Prykari et al. (US 2012/0112908 A1) is directed towards managing and rendering notifications.  Prykari teaches creating a notification that is triggered by a specific event, such as time, location, date, activity, etc., where such notification requires a corresponding input of a particular type from the user.  Prykari teaches that an input is needed from the user to dismiss the notification.  However, Prykari appears to be silent with respect to “at least one tag associated with the input data” and “in response to determining that at least one threshold associated with the at least one tag is satisfied; displaying a second notification associated with the at least one threshold” as recited in Claim 1.
	The prior art of Hunzinger (US 2002/0086680 A1) is directed towards setting reminders, alerts, or other actions to be triggered based on location or dynamics.  Hunzinger teaches monitoring for a status of a device, and when the status satisfies the programmed conditions, the programmed reminder is triggered for display to the user.  While Hunzinger discloses storing names/labels for particular locations in order to easily associate a location with a tag, Hunzinger does not appear to disclose or suggest “in response to determining that at least one threshold associated with the at least one tag is satisfied; displaying a second notification associated with the at least one threshold,” as required by Claim 1.
	
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claims 1 and 20.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179